I concur with the view expressed by MR. JUSTICE WHITFIELD that Senate Bill No. 910, which became Chapter 15557, Acts of 1931, is in the nature of a judicial decree requiring the County Commissioners to pay over to the Board of Trustees of the Volusia County Fair, a body proposed to be created by an Act of the Florida Legislature, the sum of $6,000.00 that was appropriated to the Volusia County Fair Association by the Board of County Commissioners in the budget for the fiscal year ending September 30, 1931, and that such legislative command being in the nature of a judicial decree that County funds which have been appropriated to a specific payee shall be paid *Page 1019 
to a different payee is not contemplated by the constitution. I therefore acquiesce in the holding that Chapter 15557, Acts of 1931, insofar as it operates as a mandatory requirement on the Board of County Commissioners of Volusia County is unconstitutional, and that payments as commanded by the 1931 Act should be enjoined insofar as the 1931 Act seeks to coerce such payments by legislative fiat.
I also concur in the view that Chapter 15560, Acts of 1931, is unconstitutional for the reasons pointed out in the opinion by MR. COMMISSIONER DAVIS and in the concurring opinion of MR. JUSTICE WHITFIELD.
The bill of complaint shows that an appropriation was made of the sum of $6,000.00 to the Volusia County Fair Association, Inc., by the Board of County Commissioners of Volusia County for the fiscal year beginning October 1, 1930, and ending September 30, 1931.
Such appropriation was specifically authorized by Section 6526 C. G. L., 4527 R. G. S., which provides that "Board of County Commissioners of the various counties of the State of Florida, are authorized to expend in their discretion such sums as they deem for the best interests of their counties and in aiding the development of the agricultural, horticultural and livestock resources of their counties and in giving publicity to the advantages, facilities and agricultural, horticultural and livestock possibilities and production of their counties by providing for, aiding and assisting the exhibition and demonstration of such resources at and in connection with such fairs and expositions, including the offering and paying of premiums for such exhibition of resources of their respective counties. This Section is a part of Chapter 7388, Acts of 1917, which has been unquestioned as to its validity for fourteen years.
The object of the 1931 Act was simply to amend this already "fixed appropriation" which had been validly *Page 1020 
made, by providing that it should be paid, — not to the Volusia County Fair Association, Inc., a voluntary corporation which has existed in Volusia County for many years, but to the new body also created in 1931 known as the Board of Trustees of Volusia County Fair.
If such change gives any one the right to complain, it is not a taxpayer of Volusia County, but is the Volusia County Fair Association, Inc., whose "fixed appropriation" has thus been diverted to another separate and distinct body.
In fact, the real complaint against the payment of this $6,000.00 which is a "fixed appropriation" to the Volusia County Fair Association, Inc., seems to be that Chapter 7388, Acts of 1917 (Sections 6516 to 6528, C. G. L.), is unconstitutional, — particularly as to Section 6526 C. G. L., 4527 R. G. S., which authorizes county commissioners to appropriate moneys of the county fair associations to aid in the development of the agricultural and livestock resources of the several counties, by means of the publicity which is afforded through these fairs.
I am unable to see where we can declare such purposes as those set out in Section 6526 C. G. L., supra, not proper county purposes in view of the Legislature's specific declaration that they are a valid purpose for which the county commissioners of a county may appropriate money. If there was any doubt on this score it has been removed by the holding of this court in Earle v. Dade County, 92 Fla. 432,109 Sou. Rep. 331, where the court said that the use of taxation by a county to develop and advertise the agricultural, horticultural and livestock advantages of a county through county fairs and expositions was a proper county purpose.
Publicity is perhaps the most powerful influence which exists in our modern life. So great is its value that over a billion dollars a year is spent for it by the people of the United States. Holding a fair or exposition to exhibit the *Page 1021 
county's resources is one way of taking advantage of this powerful influence of publicity, and the word "publicity" is expressly used in the law when referring to the purpose for which these appropriations of money are authorized. Publicity with reference to advantages and facilities of a community is now generally recognized in all enlightened communities as being a public purpose, for which tax money can be spent when authorized by appropriate legislation, where the expenditures made for it remain within the control of the public authorities and are not delegated to private agencies.
Here the Board of County Commissioners in September, 1930, determined that the publicity of the advantages of Volusia County through the medium of a fair or exposition would be worth at least $6,000.00 to the County, and they put that much in the budget to be used for that purpose.
This was appropriated to be paid over to the Volusia County Fair Association, Inc., as a consideration for the publicity and other advantages which the county would receive through the medium of the Volusia County Fair Association's activities in holding a fair or exposition during that fiscal year. Unless we are going to declare the 1917 statute unconstitutional, as well as the 1931 statute unconstitutional, there is no ground toenjoin and prohibit the County Commissioners from paying out this money which they deliberately appropriated under express authority of the 1917 statute, and in consideration of which Volusia County Fair Association, Inc., evidently has incurred expenses and rendered services to the County which justly entitle that Association, if not its 1931 successor, to receive these appropriated funds.
  BROWN, J., concurs. *Page 1022